              Case 2:19-cv-01613-JLR Document 65 Filed 07/22/20 Page 1 of 8



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          BRADY EDMONDS,                               CASE NO. C19-1613JLR

11                               Plaintiff,              ORDER ON MOTION TO
                   v.                                    INTERVENE AND FOR LEAVE
12                                                       TO FILE A MOTION TO
                                                         DISMISS OR TRANSFER
            AMAZON.COM, INC., et al.,
13
                                 Defendants.
14

15
                                     I.       INTRODUCTION
16
            Before the court is proposed intervenors Andrea Thomas and Felicia Gaines’
17
     (collectively, “Proposed Intervenors”) motion to intervene and to dismiss or transfer this
18
     case. (Mot. (Dkt. # 55).) Plaintiff Brady Edmonds and Defendants Amazon.com, Inc.,
19
     Amazon Logistics, Inc., and Amazon.com Services, Inc.’s (collectively, “Amazon”) filed
20
     responses to the Proposed Intervenors’ motion. (See Pl. Resp. (Dkt. # 60); Def. Resp.
21
     (Dkt. # 59).) The court has considered the motion, the parties’ submissions relating to the
22


     ORDER - 1
                Case 2:19-cv-01613-JLR Document 65 Filed 07/22/20 Page 2 of 8



 1   motion, the relevant portions of the record, and the applicable law. Being fully advised, 1

 2   the court GRANTS Proposed Intervenors’ motion.

 3                                    II.    BACKGROUND

 4   A.     Mr. Edmonds’ Case

 5          Mr. Edmonds was directly employed by one of Amazon’s Delivery Service

 6   Providers (“DSPs”) as a delivery driver in the greater Jacksonville, Florida area from

 7   June 2018 through February 2019. (See FAC (Dkt. # 24) ¶¶ 21, 26, 28.) DSPs “provide a

 8   delivery driver labor force to Amazon to further Amazon’s core business objective of

 9   providing delivery service to Amazon customers. (Id. ¶ 50.) Mr. Edmonds alleges that

10   he worked 10-15 hours per day between 4-5 days per week and was paid a flat rate. (Id.

11   ¶¶ 22, 80.) Although he worked over 40 hours per week and over 50 hours “virtually

12   every workweek,” Mr. Edmonds alleges that “[n]either Amazon nor the DSP through

13   whom Mr. Edmonds was paid” ever provided Mr. Edmonds with overtime compensation.

14   (See id. ¶¶ 23, 26.) Based on these and other allegations, Mr. Edmonds brought a single

15   //

16          1
               The Proposed Intervenors and Mr. Edmonds request oral argument (Mot. at 1; Pl. Resp.
     at 1), but Amazon does not (Def. Resp. at 1). Oral argument is not necessary where the
17   non-moving party suffers no prejudice. See Houston v. Bryan, 725 F.2d 516, 517-18 (9th Cir.
     1984); Mahon v. Credit Bureau of Placer Cty. Inc., 171 F.3d 1197, 1200 (9th Cir. 1999) (holding
18   that no oral argument was warranted where “[b]oth parties provided the district court with
     complete memoranda of the law and evidence in support of their respective positions,” and “[t]he
19   only prejudice [the defendants] contend they suffered was the district court’s adverse ruling on
     the motion.”). “When a party has an adequate opportunity to provide the trial court with
20   evidence and a memorandum of law, there is no prejudice [in refusing to grant oral argument].”
     Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998) (quoting Lake at Las Vegas Investors Grp.,
     Inc. v. Pac. Malibu Dev. Corp., 933 F.2d 724, 729 (9th Cir. 1991)) (alterations in Partridge).
21
     Here, the issues have been thoroughly briefed by the parties, and oral argument would not be of
     assistance to the court. See Local Rules W.D. Wash. LCR 7(b)(4). Accordingly, the court
22   DENIES the Proposed Intervenors and Mr. Edmonds’ requests for oral argument.


     ORDER - 2
              Case 2:19-cv-01613-JLR Document 65 Filed 07/22/20 Page 3 of 8



 1   claim against Amazon for violation of the FLSA for failure to pay overtime wages. (See

 2   id. ¶¶ 114-22.)

 3          On January 13, 2020, Amazon filed a motion to dismiss Mr. Edmonds’ amended

 4   complaint, based largely on Mr. Edmonds’ failure to identify his DSP in his complaint.

 5   (See MTD (Dkt. # 26) at 13.) The court denied the motion. (See 4/15/20 Order (Dkt.

 6   # 42) at 19-20.) Mr. Edmonds’ motion for conditional certification of his proposed

 7   collective is currently pending before the court. (See Mot. for Notice (Dkt. # 41).)

 8   Although Mr. Edmonds made a strategic decision to not name his DSP as a defendant in

 9   this case, Proposed Intervenors contend that Mr. Edmonds worked for JSTC, LLC

10   (“JSTC”) in Jacksonville, Florida, the same DSP for which Ms. Thomas worked. (See

11   Mot. at 5.)

12   B.     Proposed Intervenors’ Cases

13          Proposed Intervenors, who are also employed by DSPs, contend that they filed

14   cases with overlapping factual allegations before Mr. Edmonds filed the present action.

15   (See Mot. at 5.) Ms. Gaines filed Gaines v. Amazon.com, LLC, et al., No. 1:19-cv-00528

16   (N.D. Ga.) on January 31, 2019, naming both Amazon and On the Go Express, LLC (“On

17   the Go”)—Ms. Gaines’ DSP—as defendants. (See Schalman-Bergen Decl. (Dkt. # 56)

18   ¶ 10, Ex. 1 (“Gaines Complaint”).) Similar to Mr. Edmonds’ claims in the present

19   action, in Gaines, Ms. Gaines claims that Amazon violated the FLSA by failing to pay

20   delivery drivers for their overtime work and asserts that Amazon is a joint employer.

21   (See id. ¶¶ 99-109.) However, Ms. Gaines’ case differs from the present action in that

22   //


     ORDER - 3
              Case 2:19-cv-01613-JLR Document 65 Filed 07/22/20 Page 4 of 8



 1   Mr. Edmonds names only Amazon as a defendant, and does not name the DSP that

 2   directly employed him. (See Gaines Compl. at 1; FAC (Dkt. # 24) at 1.)

 3          On March 13, 2019, the parties in the Gaines case mediated and “reached a

 4   settlement in principle on behalf of Ms. Gaines and a collective of [Ms. Gaines],

 5   [plaintiffs who opted in], and all current and former [d]elivery [a]ssociates who were paid

 6   by On the Go to deliver packages to customers of Amazon.com in the United States

 7   between June 17, 2018 and January 26, 2019.” (Schalman-Bergen Decl. ¶ 13.) The

 8   Northern District of Georgia approved the settlement and certified Ms. Gaines’ proposed

 9   collective. (See N.D. Ga. Settlement Order (Dkt. # 63-1).)

10          Ms. Thomas filed Thomas v. JSTC, LLC et al., No. 6:19-cv-01528-RBD-GJK

11   (M.D. Fl.) on August 16, 2019, two months before Mr. Edmonds filed this case, and Ms.

12   Thomas’s case remains pending in the Middle District of Florida. Proposed Intervenors

13   contend that Mr. Edmonds and Ms. Thomas both worked for JSTC, an Amazon DSP.

14   (See Mot. at 5.) Ms. Thomas’s case alleges the same theory of nonpayment of wages as

15   Ms. Gaines’ case and the present action. (See id.) In addition to JSTC, Ms. Thomas

16   names as defendants Commercial Express, Inc., a DSP that subcontracted with JSTC, and

17   a number of Commercial Express, Inc.’s subcontractors. (See id. n.2.) Ms. Thomas did

18   not name Amazon as a defendant. (See id.) However, Proposed Intervenors contend that

19   Ms. Thomas did not do so due to a tolling agreement, “but Amazon is a participant in the

20   ADR/mediation process in the First Filed JSTC Action and all rights against Amazon are

21   preserved via the tolling agreement.” (Id.)

22   //


     ORDER - 4
               Case 2:19-cv-01613-JLR Document 65 Filed 07/22/20 Page 5 of 8



 1                                       III.    ANALYSIS

 2           Proposed Intervenors seek leave to intervene in this case in order to file a motion

 3   to dismiss or transfer this case. (Mot. at 8 (citing Prop. Mot. to Dismiss or Transfer (Dkt.

 4   # 55-2).) The court sets forth the applicable legal standards before analyzing the merits

 5   of Proposed Intervenors’ motion.

 6   A.      Legal Standards

 7           Federal Rule of Civil Procedure 24 provides two methods of intervention:

 8   intervention of right (Fed. R. Civ. P. 24(a)) permissive intervention (Fed. R. Civ. P.

 9   24(b)). A party may intervene as a matter of right if the party “on timely motion”:

10           (1) is given an unconditional right to intervene by a federal statute; or
             (2) claims an interest relating to the property or transaction that is the subject
11           of the action, and is so situated that disposing of the action may as a practical
             matter impair or impede the movant’s ability to protect its interest, unless
12           existing parties adequately represent that interest.

13   Fed. R. Civ. P. 24(a)(1)-(2). Proposed Intervenors do not claim a right to intervene on

14   the basis of a federal statute, so only the second method of intervention by right is

15   relevant here. When analyzing a motion to intervene of right, courts apply a four-part

16   test:

17           (1) the motion must be timely;
             (2) the applicant must claim a ‘significantly protectable’ interest relating to
18           the property or transaction which is the subject of the action;
             (3) the applicant must be so situated that the disposition of the action may as
19           a practical matter impair or impede its ability to protect that interest; and
             (4) the applicant’s interest must be inadequately represented by the parties to
20           the action.

21   Wash. v. United States Envtl. Prot. Agency, No. 2:19-CV-00884-RAJ, 2020 WL

22   1955554, at *2 (W.D. Wash. Apr. 23, 2020) (citing Wilderness Soc. v. U.S. Forest Serv.,


     ORDER - 5
                Case 2:19-cv-01613-JLR Document 65 Filed 07/22/20 Page 6 of 8



 1   630 F.3d 1173, 1177 (9th Cir. 2011)). “On a motion to intervene, a district court must

 2   accept as true the nonconclusory allegations of the motion and proposed answer.” Id.

 3   (citing Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 819 (9th Cir. 2001)). The

 4   Ninth Circuit construes Rule 24(a) liberally in favor of potential intervenors. See Calif.

 5   ex rel. Lockyer v. United States, 450 F.3d 436, 440-41 (9th Cir. 2006). The party seeking

 6   to intervene bears the burden of showing that all the requirements for intervention have

 7   been met. See United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004).

 8          In addition to intervention of right, the court “may permit anyone to intervene

 9   who . . . has a claim or defense that shares with the main action a common question of

10   law or fact.” Fed. R. Civ. P. 24(b); see also Alaska Airlines, Inc. v. Schurke, No.

11   C11-0616JLR, 2013 WL 12250544, at *1 (W.D. Wash. Feb. 25, 2013). Only one of the

12   two tests must be met to allow intervention. See id. at *3.

13   B.     Proposed Intervenors’ Motion to Intervene

14          Neither Mr. Edmonds nor Amazon raise a timeliness objection to Proposed

15   Intervenors’ motion. (See generally Pl. Resp.; Def. Resp.) Therefore, the only question

16   before the court is whether Proposed Intervenors meet either of Rule 24’s two tests for

17   intervention. See Fed. R. Civ. P. 24(a), (b). The court concludes that Proposed

18   Intervenors meet the standard for permissive intervention and therefore GRANTS

19   Proposed Intervenors’ motion. 2

20
            2
               Mr. Edmonds moves to strike Amazon’s responsive brief as an impermissible surreply
21
     to Mr. Edmonds’ motion for conditional certification. (See Pl. Resp. at 13-14.) Indeed,
     Amazon’s response “does not oppose” Proposed Intervenors’ motion to intervene (see Def. Resp.
22   at 3), and appears to be entirely directed at persuading the court that Proposed Intervenors’


     ORDER - 6
               Case 2:19-cv-01613-JLR Document 65 Filed 07/22/20 Page 7 of 8



 1          Both Ms. Gaines and Ms. Thomas have “a claim or defense that shares with the

 2   main action a common question of law or fact.” Fed. R. Civ. P. 24(b). Ms. Gaines’ case

 3   in the Northern District of Georgia and Ms. Thomas’s case in the Middle District of

 4   Florida both have common questions of law and of fact to Mr. Edmonds’ case. All three

 5   cases are FLSA collective actions centered around alleged overtime violations. All three

 6   include a combination of Amazon and/or Amazon’s DSPs as defendants. Moreover,

 7   according to Proposed Intervenors, Mr. Edmonds worked for the same DSP that is a

 8   named Defendant in Ms. Thomas’s case. Finally, the court finds that permissive

 9   intervention would be both helpful and necessary to resolve important issues regarding

10   the first-to-file rule and the potential for overlapping collectives.

11          Mr. Edmonds’ arguments against a finding of permissive intervention disregard

12   the permissive intervention standard, and rather focus on the merits of Proposed

13   Intervenors’ proposed motion to dismiss or transfer this case. (See Pl. Resp. at 12-13.)

14   However, that motion is not before the court at this time. (See Dkt.) Mr. Edmonds will

15   have an opportunity to oppose that motion when it is filed, but that time is not now.

16                                     IV.    CONCLUSION

17          For the foregoing reasons, the court GRANTS Proposed Intervenors’ motion to

18   intervene (Dkt. # 55). The court further ORDERS Proposed Intervenors to file their

19   motion to dismiss or transfer with seven (7) days of the date of this order. The motion

20
     motion suggests additional deficiencies with Mr. Edmonds’ motion for conditional certification
21
     (see generally id.). Indeed, Amazon’s response does not even mention the applicable federal
     rule of civil procedure governing intervention. (See generally id.) Accordingly, the court agrees
22   with Mr. Edmonds and GRANTS Mr. Edmonds’ motion to strike.


     ORDER - 7
              Case 2:19-cv-01613-JLR Document 65 Filed 07/22/20 Page 8 of 8



 1   shall comply fully with Local Civil Rule 7, including Local Civil Rule 7’s noting date

 2   requirements. See Local Rules W.D. Wash. LCR 7. Finally, the court directs the Clerk

 3   to STRIKE Amazon’s response to Proposed Intervenors’ motion to intervene (Dkt. # 59).

 4         Dated this 22nd day of July, 2020.

 5

 6                                                   A
                                                     JAMES L. ROBART
 7
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 8
